Dean, J.
Plaintiff in error was convicted of unlawfully making an assault upon a six-year-old girl with intent to commit rape. The sole assignments argued before the court and discussed in the briefs are (1) that the evidence is not sufficient to sustain the verdict, and (2) that a confession introduced in evidence was involuntary and not competent against defendant.
*43The sordid story in this record need not and should not be written into this opinion. It is sufficient to say that, after a careful examination, it is determined sufficient to support the verdict. True, the defendant denied the overt act; but, upon the day when the crime was alleged to have been committed, he told the officers who arrested him that he had done the thing charged, whereupon he was arraigned before the county judge of Red Willow county and pleaded guilty. Immediately thereafter he signed a confession which was sworn to before the county judge.
Objection was made to the competency of the confession for that it was involuntary. Such a confession is incompetent. Jones v. State, 97 Neb. 151. Only confessions are admissible in evidence which were freely and voluntarily made and which were not induced by promise of benefit or fear of threat. Ringer v. State, 114 Neb. 404; State v. Force, 69 Neb. 162.
But the inference most favorable to the defendant that can be drawn from the evidence is not sufficient to establish that this confession was other than voluntary. It seems to have been prompted by remorse and a gnawing consciousness of guilt rather than induced by the promise of any benefit or the fear of any threat.
The evidence, while in conflict, is sufficient to support the verdict, and no prejudicial error appearing in the record, that verdict, determining as it does the credibility of the witness, will not be disturbed by this court.
Affirmed.